 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarah Manufacturing Company,Inc. and Amalgamat-edClothingWorkers ofAmerica,AFL-CIO,SouthwestRegionalJointBoard.Case23-CA-4435October 25, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSOn January 24, 1974, Administrative Law JudgeWalter H. Maloney issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and counsel for theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(1) ofthe Act by its supervisor instructing employees to spyon prounion employees, limiting the movement with-in the plant of prounion employees, interrogatingemployees, informing employees that a supervisorwas waiting for prounion employees to "talk back"so they would be fired, threatening to close the plantif the Union came in, threatening to discharge unionsupporters and stating that employees were "crazy"to support the Union, and offering wage increases toemployees to cease striking.Contrary to the Administrative Law Judge, howev-er, for the reasons discussed below, we disagree withhis findings that Respondent violated Section 8(a)(1)of the Act by threatening to withhold overtime fromemployees wearing union buttons and violated Sec-tion 8(a)(3) and (I) by discharging six employees,and that all strikes involving Respondent's employ-ees subsequent to May 3, 1972, regardless of theplant involved, were unfair labor practice strikes.We also find merit in Respondent's contentionsthat the Administrative Law Judge's reliance onRespondent's past involvement with the Board andthe courts and his numerous characterizations of Re-spondent were unwarranted and injudicious. Howev-er, after carefully examining the record and the Ad-ministrative Law Judge's Decision we do not findthat the Administrative Law Judge was biased as al-leged by Respondent. Accordingly, we disavow andrepudiate the section of his Decision entitled "Farahand the Board: The Past as Prologue" and thosecomments of the Administrative Law Judge through-out his Decision that intemperately characterize Re-spondent.Employees began to organize Respondent's plantin September 1972. Respondent through its supervi-sors and plant manager interrogated employees as totheir attitude towards the Union, limited the within-plant movement of prounion employees, threatenedto close the plant if the Union came in, informedemployees that supervisors were waiting for pro-union employees to "talk back" so they could befired, attempted to solicit employees to spy on pro-union employees, threatened to discharge prounionemployees and stated that employees were "crazy" tosupport the Union, and offered to grant wage in-creases to employees if they ceased striking.There was also testimony that Respondent throughits supervisors threatened to withhold the overtime ofemployees who wore union buttons. The Administra-tive Law Judge found that Respondent by threaten-ing to deny overtime violated Section 8(a)(1). How-ever, the threat to withhold overtime was not allegedin the complaint to be a violation of the Act andduring the hearing the Administrative Law Judgespecifically held that testimony regarding the allegedthreat would be admitted just as "background infor-mation" and a finding would not be made based onit.Accordingly, we do not find that Respondent vio-lated Section 8(a)(1) of the Act by threatening towithhold overtime.On May 3, 1972, Garza, an employee who admit-tedly lied about his leave, was instructed to return toRespondent's office at 1 p.m. to be discharged.'At lunch on May 3, Garza met with other employ-ees and successfully requested mechanics Ruiz andRodriquez to accompany him to the office to repre-sent him.Garza arrived at the office at approximately 1 p.m.and asked to see Supervisor Swinson to attempt toresubmit his sick leave excuse. Swinson momentarilyleft the office; when he returned Rodriquez, Ruiz,and Plant Manager Dow had arrived. Swinson in-formed Garza that the Company did not want himand instructed Garza to turn in his badge. WhenDow encountered Rodriquez and Ruiz he askedthem what they wanted. Ruiz replied that he came toinquire about Garza; Dow answered that it was noneof their business and that they should return to work'Charges alleging that Respondent by discharging Garza violated Sec.8(a)(I) and(3) were dismissed.214 NLRB No. 48 FARAH MANUFACTURING CO., INC.or punch out. Ruiz refused and insisted on being toldabout Garza's fate. Ruiz and Rodriquez then heardSwinson discharge Garza; and Ruiz then argued withDow why Garza should be retained. Dow had Super-visor Frost paged in the factory area and instructedSwinson to get Rodriquez and Ruiz's names, badgenumbers, cards, and to punch them out. Dow alsoordered that the two mechanics should turn in theirtools (which they were carrying attached to theiraprons).Ruiz left the office, went into the factory, and metmechanics Delgado and Rios whom he told that heand Garza had been fired. Ruiz then returned to theoffice.Mechanics Delgado and Castano then arrived, ap-proximately at the same time, at the office. DelgadoaskedDow why Ruiz and Rodriquez were fired.Dow answered that it was none of his business. Dowthen told Supervisor Harlow to get Delgado's cardand to punch him out. Castano told Dow he was amember of the organizing committee and asked whathad happened to Garza. Dow replied it was none ofhis business, and told him to go back to work or beout with the other employees. Castano persisted inhis questioning of Dow; and Dow instructed Harlowto get Castano's name and to punch him out.Mechanics Sandoval and Gonzalas entered the of-fice and Dow said, "you too." Sandoval answered,"yes," and Dow said get his name too, and both werepunched out.Supervisor Frost arrived and had a private conver-sation with Ruiz. Ruiz told Frost of his low wagesand Frost told him not to worry, that he would takecare of it; and Ruiz asked, "how if he is alreadyfired."Supervisor Castillo arrived and was instructed toescort Rodriquez and Castano to turn in their toolsas Ruiz had been seen wandering around the factorywhen he had left the office previously.Rodriquez and Castano both turned in their tools;Rodriquez' tools were inventoried; and both supervi-sors were then instructed not to continue to invento-ry, but only to have the mechanics turn in their tools.The other four mechanics turned in their tools, andall six were then escorted back to the factory area to,get their personal belongings.All six returned to the office where Frost told themthey were trespassing and ordered them to leave thepremises. They left.At 3 p.m. that day several hundred employeeswalked out and within a few weeks walkouts oc-curred at several other of Respondent's plants.The Administrative Law Judge found that the sixemployees were discharged in violation of Section8(a)(1) and (3). Respondent admits that the six were305engaging in protected activity but denies that theywere discharged. Respondent contends that the sixemployees were engagingin aneconomic strike andwere not discharged and, moreover, contends thatthe complaint only alleges that the discharges violat-ed Section 8(a)(l) of the Act.We are not satisfied that Respondent dischargedthe six employees who entered the plant office.' Re-spondent, rather than discharge the six employees,gave them the option of either returning to work orleaving the plant.3 Respondent merely chose not tohave employees strike while on paid time.No employee was told he was discharged, fired, orterminated. There were rumors that employees wouldwalk out in sympathy for Garza. Respondent's super-visors, including plant managers, do not have the au-thority to discharge and approval to discharge has tocome from Respondent's vice president in El Paso; itwas not sought or obtained. No one of these factsmay in itself be determinative, but in combinationthey convince as that the General Counsel has notestablished that Respondent discharged the six em-ployees in violation of the Act.The Administrative Law Judge also found that allstrikes involving employees in any of Respondent'splants subsequent to May 3, 1972, were unfair laborpractice strikes resulting from the May 3 incidents.Again we disagree with the Administrative LawJudge.While we do not adopt his findings that thestrikes were unfair labor practice strikes, we do notmake any affirmative findings as to their character.The issue was not completely litigated, as the com-plaint did not allege that the strikes were unfair laborpractice strikes; and during the hearing the Adminis-trative Law Judge specifically stated that no findingswould be made on that issue.Having found that Respondent has violated Sec-tion 8(a)(1) of the Act, we shall accordingly order ourusual remedy. We do not find that the facts of theinstant case and Respondent's past involvement withthe Board Justify the Administrative Law Judge's rec-ommended extra ordinary remedial order.4ZFarah ManufacturingCompany,Inc., 204 NLRB173 (1973),wherein theBoard in an almost identical situation,involving the same parties as theinstant case,. found that Farah did not discharge employees,but that theemployees were economic strikers.We also note that Respondent previously instructed its supervisors andplant manager that in the event of a walkout they were not to dischargeemployees,but were to request that they either return to work or punch outand leave the plant.The Administrative Law Judge found that Respondent's defense to thedischarge allegation was that the six employees, rather than being dis-charged, quit;and that such an argument was "frivolous" which called foran enlarged remedial order including the assessment of costs against Re-spondent.The Administrative Law Judge has continually throughout hisDecision incorrectly referred to Respondent's defense as that the six em-ployees quit rather than were discharged.Respondent never argued that theContinued 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERAPPENDIXPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, FarahManufacturing Company, Inc., San Antonio, Texas,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees con-cerning union activities.(b) Soliciting employees to spy on prounion em-ployees.(c) Informing employees that supervisors are wait-ing for prounion employees to "talk back" so thatthey may be fired.(d) Limiting the in-plant movement of prounionemployees.(e)Threatening to discharge prounion employeesand telling employees that they are "crazy" to sup-port the Union.(f)Threatening to close down the plant if theUnion comes in.(g)Promising to grant wageincreasesif employeescease striking.(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Postat itsplant at Frio City Road, San Anto-nio,Texas, copies of the attached notice marked"Appendix." 5 Copies of said notice, in both Englishand Spanish, on forms provided by the Regional Di-rector for Region 23, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent shall taken to complyherewith.six quit; rather,Respondent has contended that they were economic strik-ers.And rather than find it a frivolous argument,we have found that it hasmerit.5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employeesconcerning union activities.WE WILL NOT solicit employees to spy on pro-union employees.WE WILL NOT inform employees that supervi-sors are waiting for prounion employees to "talkback" so that they may be fired.-WE WILL NOT limit the in-plant movement ofemployees.WE WILL NOT threaten to discharge prounionemployees and tell them, that they are "crazy" tosupport the Union.WE WILL NOT threaten to close down the plantif the Union comes in.WE WILL NOT promise to grant wageincreasesif employees cease striking.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin their exercise of rights guaranteed to them bySection 7 of the National Labor Relations Act.FARAH MANUFACTURINGCOMPANY, INC.DECISION1.FINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing in San Antonio, Texas, be-fore me on various dates in September and October 1973.The hearing was held upon a complaint issued by the Act-ingDirector of the Board'sRegion 23,1 alleging that theRespondent Farah Manufacturing Company, Inc., (Fa-rah),' committed 10 specific independent violations of Sec-1The principalformal papers docketed in this proceeding are as follows:Charge filed July 19, 1972,by the AmalgamatedClothing Workers of Amer-ica,AFL-CIO, SouthwestRegional Joint Board(and herein called Amalga-mated or the Union);complaint issued March16, 1973;Respondent's an-swer filedMarch 21, 1973;hearing heldin San Antonio, Texas,on Septem-ber 5,6, and 7,and October 16, 17, 18, 1973; briefs filed bythe GeneralCounsel,the Charging Party and the Respondent on December11, 1973.2Respondent admits,and I find, that it is a Texascorporation whichmaintains its principal office at El Paso,Texas,and is engaged at variouslocations inTexas andNew Mexico in the manufacturing and distributionof men's andboys' pants. In the course and conduct of this business,it soldand shipped during the past 12 months goods valued in excess of $50,000from its Texasplants to points and places located outside the State of Texas.Accordingly,it is an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and the Board has so found in previouscases.187 NLRB 601 (1970); 202 NLRB 666; 203 NLRB 543; 204 NLRB173.AmalgamatedClothingWorkers of America, AFL-CIO. Southwest FARAH MANUFACTURING CO., INC.tion 8(a)(1) of the Act and discharged six named individu-als for engaging in concerted protected activities. The Re-spondent denies committing the individual acts of interfer-ence, restraint, and coercion alleged in the complaint, andmaintains that the six discriminatees named therein werenot discharged but in fact voluntarily quit their jobs. Uponthese contentions, the issues herein were joined.3A. Farah and the Board:The Past as PrologueFarah is no stranger to the processes of the Board. Theancestry of this case,arising at Farah'sFrio City RoadPlant near San Antonio, can be found in several decisionsof the Board,most of which have found their way to theUnitedStatesCourt of Appealsfor the Fifth Circuit. Farahoperates,or has operated,manufacturing plants at severallocations in the Southwest-four plants and a warehouse inEl Paso, a factory at Albuquerque which is now closed,plants at LasCruces,New Mexico,and Victoria, Texasand two plants in San Antonio.At the time the events inthis case took place late in the spring 1972, Farah em-ployedin excess of 9,000 production and maintenance em-ployees throughout its system.Many ofthese employeesare women;some 92 percent of them have Spanish sur-names. Following the events described herein,about 2,000production and maintenance employees at Farah,includ-ing a significant number of employees at every one of itsplants, went on strike.Most of the strikers have remainedon strike ever since.All of Farah's plants have been picket-ed bytheAmalgamated with some regularity since theevents ofMay 1972, at Frio CityRoad,and the Amalga-mated has sponsoreda widelypublicized national consum-er boycott of Farah products.While it is technicallydehorsthis record,Ibelieve it proper to note at this point a factwell known to all the parties andwidelyreported in thepress, namely that since the close of the hearing herein,Farah has closed both San Antonio plants, its Victoria,Texasplant, and its plant atLas Cruces,New Mexico. Ithas also laid off about one-third of its supervisory person-nel. The reason announcedby Farahfor these layoffs andclosings is declining sales due to the apparent effectivenessof the Union's consumerboycott.Imake no formal findingherein as to whether or not this is true.The Amalgamated began its organizing campaign of theFarah system in 1969, although it did not actively extendthe campaign to San Antonio until 1972. The campaignstarted at the Gateway Plant in El Paso. On September 22,1970, the Board issued a decision directing an electionamong various named categories of employees locatedwithin Phase III of theGatewayMain Building at El Paso.(185 NLRB 699.)On October14, 1970,Amalgamated wonthe election in this bargaining unit by a vote of 109 to 73and was certified as the exclusive bargaining agent. Farahrefused to bargain,so, in an ensuing unfair labor practicecase,the Board issued a bargaining order requiring Farahto honor the certification. (203 NLRB543.) Farah has notcomplied with this order,dated May14, 1973,so enforce-Regional Joint Board, is a labor organization within the meaning of Section2(5) of the Act.3The transcriptherein stands corrected.307ment thereof is being sought in the Fifth Circuit.On December 31, 1970, the Board issued another ordersuppressing certain illegal conduct engaged in by the Re-spondent which also took place at its Gateway Plant in ElPaso. This order forbade, among other things, an overlybroad no-solicitation rule, prohibited coercive interroga-tion of employees, and required the reinstatement withbackpay of an employee discharged for union activities.(187 NLRB 601.) When the Respondent refused to complywith this order, the Board sought enforcement which wasgranted, with little discussion, by the Fifth Circuit. (450F.2d 942 (C.A. 5, 1972).) A decree to this effect was enteredby the court in mandate form on January 11, 1972. Ac-cordingly, at the time the events in this case took place inSan Antonio in May 1972, the Respondent herein was sub-ject to a decree of the Fifth Circuit prohibiting itin any other manner [from] interfering with, restrain-ing or coercing employees in the exercise of their rightto self-organization; to form, join, or assist any labororganization; to bargain collectively through represen-tatives of their own choosing; to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection; or to refrain from anyor all such activities.The decree in force also forbade Farah fromdiscouraging membership of its employees in El PasoDistrict Joint Board, Amalgamated Clothing Workersof America, AFL-CIO, or in any other labor organi-zation,by discharging any employee, or in any othermanner discriminating against any employee with re-spect to such employee's hire, tenure of employment,or any term or condition of employment.On May 23, 1973, the Board rendered yet another Farahdecision relating to its Paisano Plant in El Paso. In thiscase, the Board found the Respondent guilty of dischargingsome 20 employees for union activities and for engaging invarious acts and conduct which violate Section 8(a)(1) ofthe Act, including an illegal restriction on all personal con-versations by employees during working time, coercive sur-veillance of employee activity at the plant, instituting a rulethat a single error by a clothes packer in the packing of anunchecked order would be grounds for discharge, and byengaging in similar activities which the Board found in theearlierGateway Plant case to have been illegal. Respon-dent refused to comply with this Board's order to cease anddesist from such activity and to reinstate discharged em-ployees with backpay, so the Board is now seeking enforce-mentthereof in the Fifth Circuit.On June 14, 1973, the Board issued a decision involvingcertain events which transpired onMay 31, 1972, atFarah's Victoria, Texas, plant. The events in the Victoriacase took place in point of time about a month after theevents which transpired in this case, but a decision in theVictoria case was issued before a hearing was held in thiscase because of delays in the prosecution of the Frio CityRoad incidents. In the Victoria case, the Board found thatthe Respondent was guilty of violating Section 8(a)(1) ofthe Act by interrogating employees concerning their unionactivities,, by instructing employees not to solicit other em-ployees to discuss the union even on break time, threaten-ing employees with trouble or discharge if they supported 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheunion, by soliciting employees to wear antiunionbadges, and by photographing employees who were picket-ing or handbilling for the Amalgamated. The Board dis-missed allegations in that unfair labor practice complaintto the effect that Farah had discharged several VictoriaPlant employees for engaging in union activities. (204NLRB 173.) This case is now before the Fifth Circuit ontheBoard'spetitionforenforcementandtheAmalgamated's petition for review.On June 4, 1973, the Fifth Circuit entered another judg-ment enforcing a Board order entered against Farah aspart of a formal settlement of charges involving all ofFarah's factories except the Victoria plant (Case 73-2128,C.A. 5). In this case, the Board 4 and the Fifth Circuit or-dered Farah to cease and desist from engaging in alengthy, particularized list of violations of Section 8(a)(1)of the Act, and further ordered it to reinstate several dis-criminatees and unfair labor practice strikers.On January 26, 1973, the Board conducted an electionamong Farah's machine shop and maintenance employeesin El Paso (Case 28-RC-2312). In addition to objections tothe conduct of the election, some 273unionand employerchallenges were filed in an election involving a unit of 377employees. A hearing on challenges and objections washeld in November and December 1973. A report on chal-lenges and objections therein had not issued as of Decem-ber 30, 1973.When its remedies under the Act proved fruitless, theAmalgamated sought relief by a civil action brought direct-ly against Farah in the United States District Court for theWestern District of Texas. In an order dated July 24, 1972,the Fifth Circuit ordered the U. S. District Court to re-strainFarah from denying its employees the right peaceful-ly to picket and protest the actions of this Respondent andfurther ordered the District Court torestrainFarah from"arresting, jailing, harassing, or requiring bond of any ofthe [Amalgamated's] of Farah's employeesfor engaging inpeaceful picketing and assembly."El Paso Joint Board,Amalgamated Clothing Workers of America v. Farah Manu-facturing Company, Inc.,465 F.2d 1402.5 It is against such abackground that we proceed to consider what occurred atFrio City Road, San Antonio, in the spring of 1972.B. The Unfair Labor Practices Alleged Herein1.The violations of Section 8(a)(l) by independent actsof interference, restraint, and coercionFarah operated a plant at Frio City Road, San Antonio,where, at the time of the events here in question, it em-ployed some 1,250 persons under the supervision of PlantManager Pablo Dow. It also operated a much smaller plantin San Antonio, referred to as the Acme Plant. The Acmeplant was later transferred to another location and called4DS-437,dated May7, 1973,Cases 28-CA-2636; 2637; 2754.5This recapitulation does not purport to be exhaustive of all Farah litiga-tion. In addition to the cases noted above,other unfair labor practicecharges have been settled or dismissed,and charges filed by Farah againstthe Amalgamated have resulted on more than one occasion in the issuanceof a complaint against the Union or the execution of a settlement agreementby the Amalgamated.the Highway 90 Plant. Acme was then being operated un-der the supervision of David Espinosa, who doubled as theFrioCityRoad Cutting Room Superintendent. On orabout March 6, 1972, Farah experienced a walkout of some25 union activists at its Northwest Plant in El Paso. There-after,union activity increased in intensity at Frio CityRoad and so did Farah's resistance to it.Early in April 1972, Maintenance Superintendent Alber-to Limon asked employee Avelardo Chapa if he would findout for him who the union "ring leaders" were at Frio CityRoad. Chapa replied that he would. Late in April, Me-chanic Supervisor Desie Castillo asked Chapa if the unionsewing machine mechanics in the plant were giving him ahardtime.Chapa replied, "No, not yet." Castillo told Cha-pa that he was looking for an excuse, such as giving anantiunion employee a hard time, so that he could replacethe union mechanics in San Antonio with some mechanicsfrom El Paso. During this same period of time, Plant Man-agerDow saw Chapa checking the sewingmachine linesduring the lunch break and asked him if he had found anyunion literature lying about. Chapa replied that he had notfound any. Dow then asked Chapa if any of the girls hadtalked to him about the union, and Chapa replied that theyhad. Dow reportedly told Chapa to inform the girls that, ifthe Union came into the plant, Willie Farah 6 would shutthe plant down completely.About a week after the May 3 walkout, Chapa was en-gaged in a conversation in the Frio City Road Plant withtwo female employees. They were discussing the pros andcons of unionizing the plant. About 30 minutes after theconversation terminated, Limon and Production Superin-tendent Darrell Swinson approached Chapa and asked himif he was spreading union rumors and encouraging a walk-out.Chapa replied that he was not. Limon and Swinsonapproached Chapa again, 20 or 30 minutes later, and toldhim that some of the female employees had reported thathe was still talking union in the plant. At this point, Chapajust walked out of the plant and joined the strikers outside.A few days after Chapa had walked out and had joinedtheAmalgamated picket line, Limon approached Chapaand called him over for a private conversation which tookplace outside the plant. Limon asked Chapa to return towork.When Chapa demurred, Limon told him that hewould give him a raise and a bonus for returning to work.Chapa still declined. None of the above conversations werecontroverted by Swinson, who testified, or by Limon andCastillo, who did not. I credit Chapa. As to Dow, he deniedgenerally that he ever threatened a plant closing if theunion came in. He admitted that the topic of plant closingsometimes arose in various conversations which he hadwith employees, but testified that he would normally ex-press the opinion that he didn't think Willie Farah wouldclose the plant because Farah had a large investment toprotect. However, Dow did not specifically address or denythe conversation in this regard with Chapa. I creditChapa's recital of his conversation with Dow.When the Amalgamated began its organizing campaign6 The President of Farah Manufacturing Company, Inc., is widely knownby his nickname "Willie." In fact, the source of formal memoranda whichhe sends out to management personnel is often tersely identified as emanat-ing "FROM:Willie." FARAH MANUFACTURING CO., INC.309at the Frio City Road Plant, it notified Farah by telegramof the names of Farah employees who were on its SanAntonio organizing committee. These telegrams were senton March 30, 1972, and April 17, 1972, respectively. Theycontained the names of some 52 employees, including 5 ofthe 6 discriminatees named in the complaint. MauricioSandoval's name was missing from the list. One of the twotelegrams contained the name of Policarpio (Paul) Garza,whose name figures prominently in the termination epi-sode. Five of the six discriminatees were sewing machinemechanics and were part of 13 mechanics who functionedthroughout the plant under the supervision of Desie Castil-lo.The sixth discriminatee, Roberto Gonzales, was a ma-chine oiler. In normal practice, mechanics respond on theirindividual initiative to yellow lights located at each sewingmachine operator's station. These lights are turned on byany operator whose machine has broken down or hasceased operating for any reason, and who is in need ofmechanical assistance. Because of greater familiarity by,certain mechanics with specific types of sewing machines, amechanic normally concentrates his efforts and workingtime on specific machines or specific sections of the plant.However, before the events here in question, it was theconstant and approved practice of mechanics whose areaswere not currently experiencing any yellow light troublecalls to assist other mechanics elsewhere in the plant wherethere appeared to be a backlog of yellow lights. No specialsupervisory clearance or approval was required for suchmutual aid. The net effect of this practice was to permit, ifnot require, mechanics to go throughout the plant with fre-quency to respond to trouble calls.Discriminatee Henry Rodriguez testified that, shortly af-ter his name appeared on a telegraphic list of Amalgamat-ed organizing committee members, Foreman Castillo toldhim to stick to his own machines and to cease going else-where in the factory to help other mechanics. Discrimina-teeMauricio Sandoval testified that, shortly after Castillonoticed him passing out union cards in the plant to threesewing machine operators, Castillo transferred him fromworking on machines which were somewhat dispersed inlocation and restricted his work to certain machines whichwere located in a concentrated area. Discriminatee Hum-bertoDelgado testified that, shortly after his name ap-peared on one of the above-noted Amalgamated telegramstoFarah, he was also reassigned by Castillo to work onmachines in a much more restricted area than was his pre-vious practice, and was further told by Castillo to restrict avisit to any work station having a broken machine to onevisit only. Discriminatee Enrique Castano testified that ithad been his practice to assist mechanics Efrain Ruiz andHenry Rodriguez in servicing yellow light trouble calls,since they all generally repaired the same kind of sewingmachine. After their names appeared on one of the Amal-gamated organizing committee telegrams, Castillo spoke toCastano and told him to stay away from Ruiz in the plant,to restrict his response to service calls to those in his ownimmediate area, and not to talk too much to Ruiz or Rodri-guez inside the plant. Castillo also told Castano not tomake any small talk with the sewing machine operators(most of whom are female) and to restrict his conversationswith them to matters relating to machine breakdowns. Ruiztestified that, after his name appeared on one of the Amal-gamated telegrams, Castillo called Castano and him intothe office, told them to stay away from each other, andrestricted them to working separately in their own desig-nated areas. Castillo told them not to help each otherout in the case of an excess of yellow light trouble calls butto call him in case such a situation arose. Joe Ramos, amechanic whose name appeared on the Amalgamated tele-gram, had originally been instructed by Castillo to help outother sewing machine mechanics who were not in his im-mediate assigned area. Shortly after the sending of the tele-gram, Castillo approached him at the end of a work dayand instructed him to remain in his own area. Castillo didnot testify, and nowhere in the record were these remarks,attributed to him by Ramos, Ruiz, Castano, Delgado, Ro-driguez, and Sandoval, contradicted. Accordingly, I creditthe versions recited by these employees.Rodriguez also testified that in April 1972, he found aunion leaflet on the floor, had picked it up, and was read-ing it. As part of its organizing effort, the Union had beenhandbilling the Frio City Road Plant. The leaflet con-cerned the termination of 25 persons at one of Farah'splants in El Paso. Supervisor Robert Frost noticed thatRodriguez was reading the pamphlet and reportedly askedhim what he thought of the union. Rodriguez replied thathe did not know, whereupon Frost assertedly stated thatthe 25 employees in El Paso were dismissed and replacedon the spot. He added that this event in El Paso provedthat the Union does not do anything for employees. In histestimony, Frost stated that Rodriguez had approachedhim with a question about how many people walked out atthe Northwest Plant in El Paso. Frost replied that about 23or 25 had walked out, adding that one person who request-ed his job back was reinstated. Frost told Rodriguez thateach person who walked out was replaced, but that onereplacement did not pass a physical examination so he andanother supervisor went out to the picket line and offeredan unreplaced striker her job back. Frost denied question-ing Rodriguez, but did not deny the balance of the conver-sation. I credit Rodriguez.Employee Eloise Martinez testified that on May 5, 1972,2 days after the beginning of Frio City Road walkout, shehad heard rumors that Farah would close the plant if theUnion came in and asked Frost if the rumors were true.Frost replied that it was true, that Mr. Farah did not wanta union in the factory, and that he would rather close thedoors than let a union in. Martinez noted that a lot ofpeople were walking out and asked what Mr. Farah woulddo about this. Frost replied, "Well, if all the people walkout, he will just close the factory because he doesn't want aunion in his factory." Martinez asked Frost if Farah wouldclose the factory if she were to remain as the last employee.Frost replied that he would because she could not work allby herself in the factory. He stated that the factory is like astore, and if some employees started walking out, he wouldhave to tell the rest who stayed to look for other jobs be-cause there would be no job. Shortly thereafter, an em-ployee named Esther asked Frost if it was true that Mr.Farah would close the factory if a union came in. He re-plied that it was true. When Esther began to cry, Frost toldher that if she would stay and work, she would have a job 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDas long as she came to work, but that if she walked out, shewould lose her job. Frost reportedly turned to Martinezand asked her what she thought about the union. Martinezreplied that she did not know. He asked her whether shewas going to walk out, and she stated that she did notknow. Frost told her that, if she walked out, she would loseher job but that she would have a job as long as she stayedand worked. When Martinez complained about the neces-sityof bringing in a doctor's excuse for every absence,Frost gave no direct response but merely repeated his ques-tion as to whether she was going to join the walkout or wasgoing to stay. Martinez again answered that she did notknow. Later that day, Martinez had a discussion with em-ployee Mary Ann Sibrian, who was complaining that Fore-man Danny Mansour had given her a job lifting bundleswhich she could not do so because her back hurt. Martinezsuggested to Sibrian that she tell Mansour and advancedthe belief that he would transfer her to another job. Sibrianwas reluctant to inform Mansour that the cause of herbackachewasmenstruation,but she finally did so.Mansour's reply to Sibrian was, "Sick or not sick, you haveto do it because that is the only job I have for you." At thispoint both Martinez and Sibrian started to walk out.Mansour told Martinez and Sibrian that if they walkedout, they would be fired. Mansour and Frost tried to con-vince them to stay. Frost said that what the union waspromising was empty talk and asked them why they want-ed to go out and carry picket signs. When they started toleave, they were asked to punch out their timecards. Bothrefused, saying that they were not quitting but were justwalking out. Mansour said, "Well, even if you don't punchyour card, you are still going to be fired." Mansour did nottestify,Frost made no specific mention of this incident inhis testimony other than making a general denial that heever questioned any employees concerning their union ac-tivities.Dow, who was present during the latter part of theMartinez-Sibrian incident, likewise refrained from men-tioning it in his testimony. Accordingly, I credit the above-recited testimony of Rodriguez and Martinez.?Late in April 1972, Production Superintendent DarrellSwinson and Foreman Peter Cantu were talking in the gen-eral vicinity of employee Eusebio Reyna. Swinson instruct-ed Cantu not to assign overtime to anyone who wore aunion badge. Cantu then repeated to ReynaSwinson's in-struction that anyone who wore a union badge would notget any more overtime. Shortly before the May 3 termina-tion and walkout, Quality Control Supervisor James Dut-ton and Cantu had a conversation with Eusebio Reynaconcerning the union. Dutton told Reyna that he thoughtthat Paul Garza was crazy for trying to bring the unioninto the Farah plant,statingthat anyone who would try todo such a thing would be fired. He stated that this was justwhat was going to happen to employees Juan Hernandezand Henry Rodriguez. Dutton stated that Willie Farahwould close the plant down before he would let the unioncome in. Neither Dutton nor Cantu testified, and Swinson7The facts relating to Frost's alleged promise of a wage increase to Efrainmade no reference to these remarks in his testimony. Ac-cordingly, I credit Reyna's statements recited above.2.The termination of the six discriminateesThe immediate sequence of events preceeding the May 3termination of six alleged discriminatees began the previ-ous Saturday, April 29, when Paul Garza, a member of theUnion's organizing committee, was assigned to work at theFrio City Road Plant. The plant normally operates on a5-day-week basis, but various employees are from time totime assigned Saturday work. Garza did not show up onSaturday. Instead he participated in a caravan of Farahemployees from San Antonio who journeyed to El Paso toparticipate in a public demonstration of support for Farahemployees which took place in El Paso on that day. The ElPaso demonstration was sponsored by Amalgamated andvarious labor, civic, and other groups. It was widely publi-cized, so much so that Garza's picture appeared in a news-paper as a participant therein. On Monday, May 1, whenGarza returned to work, he presented Darrell Swinson anadmittedly phony written sick excuse which Swinson re-fused to accept. Swinson sent Garza home and, by tele-phone,soughtpermissionfromJoeChemali,Jr.,Respondent's vice president and director, to dischargeGarza. While it appears that Chemali's personal participa-tion in this decision may not have occurred, an appropriateclearance from Farah headquarters to discharge Garza wasforthcoming by late in the morning of Wednesday, May 3.8Garza presented himself at the company office early in themorning of May 3 and was told to return at 1 p.m. to talkwith Swinson. Garza was also told by Swinson that theexcuse he had previously presented for his Saturday ab-sence was insufficient, and was also told by Swinson thathe had to get another excuse.About noon on Wednesday, May 3, Garza went to Mo-rales' Ice House, a cafe or restaurant located across thestreet from the Frio City Road Plant where Farah employ-ees frequently go for lunch. At Morales, he met EfrainRuiz, Henry Rodriguez, and Rodriguez's lady friend, MaryRodriguez, who was also a Farah employee. They hadlunch together. At this time, Garza related to his luncheoncompanions what had transpired and the fact that he hadto go to see Swinson at 1 p.m. to present another writtenexcuse. He asked Ruiz and Henry Rodriguez to accompa-ny him to the office and to be present with him at themeeting with Swinson. They agreed to do so.A number of other Farah employees took theirlunch atMorales, although they did noteat atthe table occupied byGarza and his party. At some point during the noon hour,Amalgamated Representatives Joe Perales and Joan Sua-rez also visited the ice house. There was general talk atMorales that Garza was going in to see Swinson at I p.m.to present his second excuse. Mrs. Suarez suggested to oneFarah employee, Enrique Castano, that if Ruiz and Rodri-guez did not return from the company office by 1:15 p.m.,he should go to the office to find out what was happening.Farah employees then returned to work and punched in by12:35, which is the time that afternoon work begins.Ruiz to induce him to refrain from striking are set forth in the course of the8 Swinson testified that he hoped that, when Garza left on Monday, henarration of facts surrounding the May 3 termination.would just not come back to seek his job. FARAH MANUFACTURING CO., INC.311Garza presented himself at the front office shortly before1p.m. The office in question is at the entrance to the plant.The office area is a large open area, containing a switch-board and counter near the front door. Behind the counterare a row of desks which are occupied by Farah's clericaland managerial employees. Garza presented himself at thecounter and asked to see Swinson. When Swinson ap-peared,Garza gave him a, written excuse. Swinson toldGarza that he would not accept the excuse. When Garzaasked him why not, Swinson simply repeated that he wouldnot accept the excuse. Swinson left the front part of theoffice area momentarily, and when he returned, PlantManager Dow and employees Ruiz and Rodriguez had ar-rived in the general vicinity. Swinson told Garza, who wasseated, that the Company did not want him any longer andinstructed him to turn in his badge.When Ruiz and Rodriguez arrived, they were confrontedby Dow who asked them what they wanted. Rodriguez in-formed Dow that they were members of the union organiz-ing committee and had come to the office to inquire aboutwhat was happening to Garza. Dow replied that Garza'sstatus was none of their business and instructed them toreturn immediately to work or to punch out. Rodriguezreplied that they were not going back to work and insistedthatDow tell them what was happening to Garza. Theyheard Swinson inform Garza that the Company did notwant him any longer, so Ruiz began to argue with Dow tothe effect that the Company should retain Garza, assertingtoDow that Garza was a good employee and needed hisjob in order to care for his family.At this point, Dow had Supervisor Robert Frost sum-moned by phone from the plant and instructed Swinson toget Ruiz and Rodriguez' names, plant badge numbers, andtimecards, and to punch them out. He said he did not wantto see them in there anymore. He also instructed Rodriguezand Ruiz, who were wearing work aprons containing me-chanical tools, to turn in their tools at the toolroom. Ruizimmediately left the office area and returned to the plant,where he saw employees Rudy Rios and Humberto Delga-do. He told these employees that he and Garza had beenfired. Ruiz turned in his tools at the toolroom and returnedto the front office.By this time, four other employees were in the process ofentering the office area from the factory. Delgado arrived,followed shortly by Castano, Roberto Gonzales, and Mau-ricio Sandoval. Delgado came to the office after he hadseen Ruiz in the plant to inquire as to what had happenedtoRuiz. Upon arriving at the office, he asked Dow whathad happened to Ruiz and Rodriguez, although he did notinquire specifically about Garza. Dow replied abruptly thatitwas none of his business. Delgado persisted in askingwhy these two men had been fired, whereupon Dow sum-moned Office Manager Joe Halow and told Halow to getDelgado's card and punch him out. When Castano arrived,he informed Dow that he was a member of the union orga-nizing committee and asked what was going to happen toPaul Garza. Dow replied that it was none of his business,commented that he did not know why Castano was gettinginvolved in the matter, and told Castano either to go backto work or he would be out with the other employees. Cas-tano persisted, stating that he just wanted to find out whatwas going to happen to Garza, whereupon Dow turned toHalow and told him to take down Castano's name and togo get his timecard. When Sandoval and Rodriguez ar-rived,Dow simply asked them, "You, too." When Sando-val said yes, Dow simply said, "Get his card, too." Sando-val and Rodriguez were also punched out by a Farah su-pervisor.While these events were in progress, Frost, who had beensummoned to the office by Dow, took Ruiz into anotherroom adjacent to the office for a private conversation. HetoldRuiz that he was a good employee and stated furtherthat he should not have gotten involved with Paul Garzabecause such involvement only meant trouble. Ruiz repliedthatGarza should not have been fired because he had afamily to take care of. Frost reiterated that involvementwithGarza would only get Ruiz in trouble. Frost alsoasked Ruiz what he thought of his wages, and Ruiz repliedthat he could hardly make it on what he was earning. Frostthen stated that if it were wages that Ruiz was worriedabout, he should not worry because Frost would take careof that problem. Ruiz then inquired why Frost wanted totake care of his wages after he had been fired. This remarkterminated the conversation, and the two returned to theoffice area.9By this time, Mechanic Supervisor Desie Castillo hadarrived at the office and had escorted Henry Rodriguezand Enrique Castano back to the parts room to turn intheir tools.1° It is a regular practice at Farah to requireemployees who quit or who are being discharged to returntools which are checked out to them. If any company toolsare not accounted for at the final inventory, the price of thetool is deducted from the employees' final paycheck. Ro-driguez' tools were individually inventoried against a list ofcompany tools which had previously been checked out tohim. He was found to be lacking a screwdriver. Castillo,who was with him at the parts room inventory, told himthat he would have to p'y for the missing screwdriver be-fore he got his final p:'.ycheck. This conversation is notcontroverted, so I credit Rodriguez. Castillo also escortedthe other discriminatees back to the toolroom. However,one of the other supervisors told Castillo not to bother toinventory the tools individually because this process wouldtake too long, but merely to insure that they were turned inand that someone else would inventory them later." Thee Frost admits taking Ruiz aside at this time for a private conversation inanother room, but states that in the private conversation, Ruiz did most ofthe talking. According to Frost, Ruiz said that he wanted to go to workbecause he (not Garza) had a family to support, to which Frost replied,"Well, then you should go to work." Ruiz reportedly denied mentioninganything about a wage increase, stating that he was not going back to workuntilGarza goes back to work. I find Frost's version of this incident whollyimplausible in light of his admitted initiation of the private conversation,and credit Ruiz' version recited above in the main text.10When Swinson returned to the office area from pulling the timecards ofRuiz and Rodriguez,he reported to Dow that he had seen Ruiz roamingabout the plant talking to other employees. Thereafter, Dow assigned Castil-lo as an escort to accompany the employees in question when they returnedto the factory area to turn in their tools and pick up their personal belong-mps.Swinson testifiedthat he phoned Castillo to inform him that it wouldnot be necessary to inventory each employees' tools. According to Swinson,he told Castillo that it would not be necessary to inventorytools since theContinued 312DECISIONSOF NATIONALLABOR RELATIONS BOARDremaining employees were instructed merely to turn intheir tools in bulk and to check the inventory list for cor-rectness on Friday when they could return for their finalpaychecks. They turned in their tools and aprons at thetoolroom, obtained their personal possessions which werein individual lockers which they kept at the plant premises,and returned under escort to the office area. Ruiz, who hadpreviously turned in his tools, returned to the plant areaunder escort to retrieve his personal possessions. When allof the employees had reassembled at the office area, Frosttold them they were trespassers and ordered them to leavethe premises. The six discriminatees and Garza left withina few minutes of each other.The events recited above, from the time of Garza's arriv-al at the office until the seven employees left, took approxi-mately a half hour. Within the following hour, severalemployees from Farah's Acme plant arrived at Frio CityRoad. When the 3 o'clock break came at Frio City Road,several hundred Frio City Road employees walked out.Picket lines were established in front of this plant. Withsome minor interruptions, they have continued to the dateof the hearing. Within a few days following this eruption atthe Frio City Road Plant, walkouts by an estimated 2,000employees occurred at all of the other Farah plants. Farahconcedes that the walkouts at its other plants were trig-gered by the events of May 3 at Frio City Road.When Castano returned to the plant on Friday, May 5,to pick up a regular paycheck, Joe Halow told him that theCompany had inventoried his tools and that he owed mon-ey for two screwdrivers. When he picked up his final pay-check the following Friday, he had to pay for the screwdri-vers before receiving his final payment.12 Sometime inMay, Amalgamated's local counsel Herrera complained toFarah management about the practice of withholding finalpaychecks pending payment for missing tools, but was in-formed that such was Farah's practice and that it would beadhered to in this instance.C. Analysisand Discussion1.Violations of Section 8(a)(1) by individual acts ofinterference, restraint, and coercionMaking additional findings of independent violations ofSection 8(a)(1) by Farah is like carrying coals to Newcas-tle.There are already outstanding against this Respondentemployees in question were not being discharged.In fact, Farah did inven-tory the tools of all employees in question but at a later moment. I regardSwinson's self-serving statement "that the employees were not being fired"as a pointless argumentative afterthought,as actions speak louder thanwords.Whether or not Swinson uttered this phrase to Castillo on that occa-sion would not affect my ultimate finding in this case, but I discredit somuch of his testimony that he told Castillo they were not being fired. Castil-lo did not testify and the others who were present did not hear Swinson sospeak. It is clear to me that the exclusive concern of Dow, Swinson. andother Farah's supervisors at this point was to get Garza and his supportersout of the plant as soon as possible and that this desire for haste promptedthem to postpone individual inventorying of certain tools.12All of Farah's timecards are sent from San Antonio to El Paso forprocessing.and all paychecks are made out in El Paso and forwarded fordistribution to San Antonio. As a result, paychecks are normally distributedto San Antonio employees a week after the close of the pay period.both Board orders and court decrees forbidding generallythe interference, restraint, and coercion of Farah employ-ees in the exercise of rights guaranteed to them by Section7 of the Act. There are also outstanding against this Re-spondent both orders and decrees forbidding lengthy par-ticularized lists of 8(a)(1) violations which Farah has beenwont to commit in wholesale quantities over the past 4years. On this score, little can be added now which wouldenlarge either the scope or gravity of the Respondent's out-standingliability.However, additional violations of thiskind and character were prosecuted and established herein,either without evidentiary dispute or by clear and convinc-ing evidence, so they will be found. They have a directbearing on the immediate setting in which the discrimina-teesherein were terminated.(a) It is undeniedthat Foreman Desie Castillo instruct-ed known union supporters who worked under his supervi-sion as sewing machine mechanics to restrict their move-ments about the plant in the performance of their duties,and, in some instances, to stay away from other employeeswho were known union supporters. These instructions wereissued shortly after the identity of organizing committeemembers became known by Farah through Amalgamatedtelegrams.As mechanics, these individuals were accus-tomed to travel at will about the plant, and hence were inan unusually good position to be in continuing contactwith other employees. The record reflects that no such pro-hibition was placed upon nonunion mechanics. Both thetiming and the reason for the imposition of these re-strictions on union mechanicsby Castillo areunexplained.Accordingly, I find and conclude that such restrictionsconstituted a violation of Section 8(a)(1) of the Act.(b)Having credited the testimony of Henry Rodriguezand Eloise Martinez that Foreman Robert Frost interro-gated them concerning their union sympathies, I concludethat his interrogations constitute a violation of Section8(a)(1) of the Act.(c) I cannot find any evidence in the record to supportthe allegation of paragraph 7(c) of the complaint; namelythat Frost told employees that other employees had beendischarged because they went to talk to Company Presi-dentWillie Farah about the Union. Accordingly, I willrecommend the dismissal of paragraph 7(c). However, thisrecommendationisa smallripple compared to the tidalwave of violations of this Section of the Act which havetaken place in this and other Farah cases, and such dis-missal will not affect the remedy recommended herein tothe Board.(d) It is undisputed on the record that Foreman AlbertoLimon asked employee Avelardo Chapa to find out whothe union "ringleaders" were and to report this informationback to him. Accordingly, I conclude that these remarksconstitute a violation of Section 8(a)(1) of the Act.(e) It is undisputed that Foreman Desie Castillo in-formed employees that he was waiting for them to talkback to him so he would have a pretext for dischargingthem. Accordingly, I conclude that this statement consti-tutes a violation of Section 8(a)(I) of the Act.(f)The General Counsel concedes that there is no evi-dence to support the allegation in paragraph 7(f) of thecomplaint that Pablo Dow solicited employees to find out FARAH MANUFACTURING CO., INC.and report on employees who were supporting the union. Itwas Limon who did this; Dow is guilty of other miscon-duct. The General Counsel asks leave to withdraw this por-tion of the complaint. Leave is granted.(g) I credit testimony recited above that Plant ManagerPablo Dow told employees that the Respondent wouldcloseits plantif the union came into the plant. According-ly, I conclude that such conduct violates Section 8(a)(1) ofthe Act.(h) It isundisputed that SupervisorJamesDutton toldemployee Eusebio Reyna that employees were "crazy" forsupporting the union and that any one who would do sucha thing would be fired. I conclude that such remarks vio-late Section 8(a)(1) of the Act.(i) I credit the testimony of Efrain Ruiz, that, during theterminationepisode,Quality Control Supervisor RobertFrost called him aside to an adjacent room and promisedto get him a wageincreaseifRuiz would abandon his sup-port of Garza. I conclude that this promise violates Section8(a)(1) of the Act.(j) It is undisputed that Foreman Alberto Limon ap-proached Avelardo Chapa on the picket line, called himaside for a private conversation, and promisedhim a wageincrease if he would abandon the strike. Such conduct con-stitutesa violation of Section 8(a)(1) of the Act, and I soconclude.(k)The complaint does not allege any specific miscon-duct on the part of Foreman Danny Mansour. However, inthe course of the evidence relating to Frost's misconduct,General Counsel'switnesses testifiedcredibly and withoutcontradiction thatMansour threatened both Mary AnnSibrian and Eloise Martinez with discharge if they engagedin a walkout. I conclude that such conduct violatesSection8(a)(1) of the Act.Liberty Electronics Corp.,138 NLRB1074 (1962).13 The complaint also does not specifically al-lege thatSwinsonand Cantu stated that overtime would bewithheld from employeeswearing unionbuttons. The mak-ing of suchstatementswas established by uncontrovertedevidence in the record. Hence, I conclude that these state-ments alsoviolate Section 8(a)(1) of the Act.2.Theterminationsof the sixdiscriminateesRespondent has insisted throughout the hearing in thiscase and in its brief that the discriminatees involved in thiscase were not discharged but instead voluntarily quit theiremployment or at least walked out. At the same time, Re-spondent has placed heavy reliance on the Board's decisioninEmerson Electric Company,185 NLRB 346 (1970), going13The prerogativeof the Board to make additional cognate findings tothose mattersspecifically allegedin the complaint or to predicate findingsupon litigated matters apartfrom the specifictheories advanced by theGeneral Counselhas been wellestablishedin a number of cases.The soleprerequisite is that the matters found werefully exploredduring the hearingon the complaint and are supportedby recordevidence.They are.SeeDan-ner Press,Inc.153NLRB 1092 (1965);IndependentMetal Workers UnionLocal No. I (Hughes Tool Co.),147 NLRB 1573 (1964);Siskin Steel andSupply Company,160 NLRB 1038, 1050;RadiadoresParagon de Puerto Rico,Inc.,206 NLRB 918 (1973);N.L.R.B.v.PuertoRico Rayon Mills, Inc.,293F.2d 941 (C.A. 1, 1961);AmericanNewspaperPublishers Association v.N.LR.B.,193 F.2d 782 (C.A. 7, 1951);N.L.R.B.v.PecheurLozenge Co.,Inc.,209 F.2d 393 (C.A. 2, 1953).313so far as to say that theEmerson Electricdecision precludesa finding of a violation in this case. The latter contentioncould proceed only from the implied premise that the dis-criminatees herein did not quit but were discharged forcause, inasmuch asEmerson Electricdealt solely with thequestion of whether alleged discriminatees therein werefired for cause or whether they were fired for engaging inprotected activities. Such ambivalence does not enhancethe persuasiveness of Respondent's arguments on eitherscore.Looking first to the question of whether on May 3, 1972,the six discriminatees were discharged for engaging in cer-tain concerted, protected activity, I note the statement ofthe Fifth Circuit inN.L.R.B. v. Dan River Mills, Inc., 274F.2d 381 at 384 (1960), that "antiunion bias and demon-strated unlawful hostility are proper and highlysignificantfactors for Board evaluation in determining motivation."Accordingly, the termination of the six Frio City Road em-ployees on May 3, 1972, may and properly should be eval-uated in light of the ponderous mass of unlawful conductwhich took place at this plant in the 6 weeks immediatelypreceding May 3, and also in the light of the extreme andintransigeant antiunion hostility demonstrated repeatedlyby this Respondent at its other plants, as found in previousBoard and court decisions. The fact pattern emerging fromthe evidence in this record remarkably parallels the eventsrecited in a number of Fifth Circuit decisions of both re-cent and ancient vintage, as well as in a number of otherBoard and courtcases.InGulletsGin Company, Inc. v.N.L.R.B.,179 F.2d 499 (C.A. 5, 1950), the Board and thecourt were confronted by complaints alleging the dischargeof 10 employees for engaging in concerted, protected activ-ities.In that case, a meeting took place in the shop betweenemployees and the plant manager. The employees askedfor a raise; the employer replied that there was nothing hecould do for them at the time because of the pendency of arepresentation petition. They persisted in demanding araise.When the employer concluded his remarks, he toldthe assembled workers that they could either quit or goback to work. When they refused to return to work, he toldthem they were fired. The court concluded that the dis-charges were prompted by employer resentment at the ac-tion of employees in pressing their rights under the Actrather than for refusing to return to work, and so upheld aBoard finding that the discharges constituted a violation ofSection 8(a)(1) of the Act. .N. L.R. B. v. H. A. Holcombe d/b/a Holcombe Armature,325 F.2d 508 (C.A. 5, 1963), involved the suspension ofeight employees who walked off the job and began to pick-et outside the plant to protest the firing of a fellow employ-ee who had been discharged for mishandling equipment. Infinding the suspension to be a violation of the Act, thecourt said:There can be no substantial doubt but that normally aspontaneous or planned walkout in protest against thefiring of another employee is protected activity. [cita-tions] . . . We conclude that the conduct of the em-ployees in protesting his discharge in the manner theychose was concerted activity. Of this there can be littledoubt.We also conclude that it was protected, be- 314DECISIONSOF NATIONALLABOR RELATIONS BOARDcause even though the company had grounds for firingBarnes, the employees had the right to protest the fir-ing as too harsh or because they thought the standardof care in the operation of equipment was too high.Even though upon more careful reflection they mightnot have reacted as they did, the wisdom or un-wis-dom of their conduct is not a test. 325 F.2d 508 at 511.InN. L. R. B. v. Pepsi-Cola Bottling Company of Miami, Inc.449 F.2d 824 (C.A. 5, 1971), the court upheld a Board find-ing of an illegal discharge of 97 employees who had en-gaged in a sit-down strike to protest the firing of six otheremployees. The six in question had engaged in a work slowdown to prod the company into making bargaining conces-sions. Faced with the contention that a refusal of nonwork-ing employees to leave the plant upon the employer's re-quest was unprotected activity, the court said that the em-ployer cannot convert an in-plant work stoppage into anunprotected trespass by the simple expedient of orderingemployees from the plant, where the order serves no imme-diate employer interest and unduly restricts the employees'rights to present grievances to their employer. In the ab-sence of an established grievance procedure and in light ofthe fact that the Pepsi-Cola employees were not threaten-ing violence nor claiming to hold the premises in defianceof the employer's right of possession, the court concludedthat the sit-down strike was protected activity.InN. L. R. B. v. J. I. Case Company,198 F.2d 919 (1952),Respondent's favorite circuit, the Eighth, 14 had occasionto comment on the protected nature of an in-plant demon-stration aimed at protesting the discharge for cause of afellow employee. It stated: ". . . since such a protest mightproperly take the general form of a strike, it also necessari-ly would be privileged to be assertedin a lesserform, suchas a temporary work stoppage or other controlled demon-stration, carried on within bounds and as a matter of par-ticular plant-situation." The incident in the company officeof May 3, 1972, was vastlyless inscope and import that theJ. I. Casesituation. Other Board and court of appeals deci-sions are to the same effect.G and W Electric Specialty Co.,154NLRB 1136 (1965);TheMasonic and Eastern StarHome of the District of Columbia,206 NLRB 789 (1973);Carter Carburetor Corporation v. N.L.R.B.,140 F.2d 714(C.A. 8, 1944);Modern Motors, Incorporated v. N.L.R.B.,198 F.2d 925 (C.A. 8, 1952);N. L. R. B. v. Kennametal, Inc.,182 F.2d 817 (C.A. 3, 1950);N.L.R.B. v. Phaostron Instru-ment and Electronics Company,344 F.2d 855 (C.A. 9, 1965).Perhaps the best explication of the far-ranging scope of14 In an earlier Farah case,arising in another of its plants in Texas, theRespondent herein sought review of the Board decision in the U.S. Court ofAppeals at St.Louis,which normally hears appeals in cases arising in theStates located in the Upper Mississippi Valley and the Missouri Valley.Farah predicated its selection of an appellate court on the fact that, inaddition to the Texas plant where the unfair labor practices occurred, it alsomaintains in Fargo, North Dakota, within the geographical confines of theEighth Circuit,an office space containing some 270 square feet where itemploys an agent to service its sales territory in Minnesota and North Da-kota. The Eighth Circuit transferred the case to the Fifth Circuit, character-izing the appeal of a Texas case to an appellate court in St.Louis as "forumshopping."Farah Manufacturing Company v.'N.L.R.B., et a!.,481 F.2d 1143at 1145 (C.A. 8, 1973).Section 7 rights is contained in the Supreme Court decisioninN.L.R.B. v. Washington Aluminum Company,370 U.S. 2(1962), where the Court upheld the protected nature of awalkout in protest of abnormally cold conditions in aplant.Justice Black spoke for the Supreme Court in lan-guage remarkably applicable to the instant situation:The language of Section7 is broadenough to pro-tect concerted activities whether they take place be-fore,after,or at the same time such a demand is made.To compel the Board to interpretand applythat lan-guage in the niggardly fashion suggested by the re-spondent would only tend to frustrate the policy of theAct to protect the right of workers to act together tobetter their working conditions.Indeed,as indicatedin this very case, such an interpretation of Section 7might place burdens upon employees so great that itwould effectively nullify the right to engage in con-certed activities which that section protects.The sevenemployees here were part of a small group of employ-ees who werewhollyunorganized.Theyhad no bar-gaining representative,and, in fact, no representativeof any kind to present their grievances to their em-ployer.Under these circumstances, they had to speakfor themselves as best they could. . . .Having no bar-gaining representative and no established procedureby which they couldtake full advantage of their una-nimity of opinion in negotiations with theCompany,the men took the most direct course to let the compa-ny knowthattheywanted a warmer place in which towork.So, after talking among themselves,they walkedout together in the hope that this action might spot-light their complaint and bring about some improve-ment in what they considered to be the `miserable'conditions of their employment.This we think wasenough to justify the Board's holding that they werenot required to make any more specific demand thanthey did to be entitled to the protection of Section 7.We are confronted here with employee action which, in itsdisruptive impact, falls far short of a strike or walkout.Their misdeed was a peaceful and unobtrusive petition toredress a grievance.In light of these precedents,Emerson Electricstands outas a temporary factual mutation on a long line of decisionshaving a contrary import. It is also factually distinguisha-ble from this case, in that the Farah employees involvedherein were well-mannered and even-tempered, and werenot brash, crude, insubordinate, or disrespectful, as inEm-erson Electric.The Board later receded from the impact ofEmerson ElectricinQualityManufacturing Company,195NLRB 197, wherein it held that an employer may not disci-pline an employee for demanding union representation toassist him at either an investigative or disciplinary inter-view. It follows necessarily that an employer may not law-fully discipline those who seek to assist a fellow employeewho requests such representation at such an interview, ab-sent some special circumstance not present here. Accord-ingly, if Farah fired six of Garza's fellow employees for FARAH MANUFACTURING CO., INC.315seeking to assist Garza or each other at the May 3 inter-view, it violated Section 7 of the Act. 15Despite the fact that Garza was a known and leadingunion adherent, that the Respondent knew he was engagedin unionactivities on the day of his unexcused absence,and despite the existence in the record herein of creditedevidence that before this incident the Respondent was lay-ing for union adherents in general and Garza in particular,the General Counsel did not elect to prosecute as unlawfulthe discharge of Garza himself. Accordingly, for purposesof this discussion, I assume without deciding that Garzawas discharged for cause. What remains is that Garza re-quested fellow employees Rodriguez and Ruiz to be pre-sent with him at his final disciplinary interview, and in sodoing was exercising a right guaranteed to him by Section7 of the Act. When Rodriguez and Ruiz appeared at thecompany office at or about 1 p.m. on May 3 and spoke toDow and Frost on Garza's behalf, they too were exercisingrights guaranteed to them by Section 7 of the Act; namelyof presenting a grievance on behalf of a fellow employeeand of protesting the action taken or about to be taken bythe Respondent in regard to the principal grievant. WhenDow refused to hear Ruiz and Rodriguez and confrontedthem with the choice of either ceasing to exercise their Sec-tion 7 rights or of leaving, he effectively discharged themfrom their employment and didso inviolation of Section8(a)(1) of the Act. When, a few minutes later, Castano, Del-gado, Gonzales, and Sandoval arrived at the office to pro-test the treatment both of Garza and of Ruiz and Rodri-guez, they too were exercising the same rights guaranteedto them by Section 7 of the Act. When they were summa-rily confronted with the choice of ceasing to present theexpanded or cumulative grievance and of voicing their pro-testof the Company's action or of leaving the plant, theytoo were discharged in violation of Section 8(a)(1) of theAct.An additional factor should be noted. All of the discrim-inatees except Sandoval were named by Amalgamated inits telegrams to Farah as being members of the organizingcommittee. Sandoval had been seen by company supervi-sors distributing union cards in the plant. Some of the dis-criminatees were wearing union buttons at the time of theconfrontation at the company office. Sandoval went to theoffice in part upon the suggestion of Amalgamated Organ-izer Suarez. In introducing his presence at the companyoffice to Dow, Rodriguez mentioned that he was speakingon behalf of the Union organizing committee. Their partic-ular concern with the fate of Garza was heightened by thefact that Garza's absence on the preceding Saturday wasoccasioned by his public participation in a Union demon-TheBoard and some courtsare apart on whether the right ofrepresen-tation at aninterview is limited to disciplinary interviews or whether thisright extendsto investigativeinterviews as well. InJacobe-Pearson Ford,Inc.,172 NLRB 594 (1967),the Boardindicatedthat such representationneed be allowed only at a disciplinary hearing.It extendedthe scope of theright to coverinvestigativeinterviews inQualityManufacturing. supra,andMobil Oil Corporation,196 NLRB 1052 (1971). The Fifth Circuit has limitedthe scope of such right to disciplinaryhearings.N.L.R.B. v. Texaco, Inc.,408F.2d 142 (1965);N.L.R.B. v. J.Weingarten, Inc.,485 F.2d 1135 (1973). Thedistinctionisof no moment here.By the time Garza was scheduled toappear at the Company office at I p.m. on May 3,clearancehad alreadybeen obtained to discharge him. All that remainedwas administering thecoup de grace.Itwas clearly a disciplinaryinterview.stration in El Paso. Not many weeks before the May 3incident,Castillo, the immediate foreman of five of the sixdiscriminatees,stated that he was looking for a pretext todischarge the union sympathizers under his supervision. Inlight of this evidence,it is clear that the six discriminatees,in their actions in the early afternoonofMay 3,were en-gaging in Union activities as well as in concerted,protectedactivities,and that such was plainly known to Dow andothers in supervision at FrioCityRoad.The GeneralCounsel did not specifically allege in the complaint that thedischarges violated Section 8(a)(3) of the Act, contentinghimself with an allegation of a violation of Section 8(a)(1).However,the evidence which he adduced at the hearingplainly supports the finding of a discharge by Farah of thesix employees for engaging in union activities,in violationof Section 8(a)(3) of theAct, andI so conclude.Respondent seeks to avoid responsibility for violatingthe Act byclaiming that the six employees involved hereinwere not discharged at all, but voluntarily quit or walkedout on their employment.In support of this contention, itmakes several arguments,either explicitly orsub silentio.Respondent points out that the employees in question lefttheir work stations while on company time without permis-sion and refused to return when directed,all in violation ofcompany rules.It equates their refusal to return to theirmachines as a voluntaryquit.TheBoard answered thiscontentioninFrick Company,161NLRB 1089 at 1095(1966), when it said that:(equating) withholding of services during a strike to aquit would do violence to Section 13 of the Act. Andthis is so, irrespective of any rule of Respondent whichso provides either expressly or impliedly and is madeknown and explained to employees in advance.Giving an employee the alternative of surrendering his Sec-tion 7 rights or of returning to work does not mean that theemployee has quit his employment, if he elects to exerciserights guaranteed by the Act.American Enterprises, Inc.,191NLRB 866 (1972). The Fifth Circuit put it nicely inN.L.R.B. v. Cone Bros. Contracting Co.,317 F.2d 3, 7(1963):The fact that the men were discharged by rounda-bout means and circumlocution, telling them that theyhad "quit," avails an employer nothing. The questioniswhether their discharge constituted an unfair laborpractice.In further support of its argument that the employees quitand were not discharged is the Respondent's contentionthat, at no time during the half-hour episode in the compa-ny office area, did any supervisor tell any employee namedin the complaint that he was discharged, fired, or terminat-ed.All supervisors were under explicit oral and writteninstructions given at an earlier time to avoid the use ofthesewords in any plant upheaval situation. From theavoidance of magic words I am supposed to drawan infer-ence that the employees were not in fact discharged. It isequally true that none of the employees said "I quit," or "Iam walking out," or "I resign." A similar and contrary 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDinference could be drawn from a nonuser by employees ofthese conventional terms, but we need not resort here tosuch fragile inferences drawn in either direction. The evi-dence shows that Garza, who was admittedly dischargedon that occasion, was not told of'his separation in any ofthe explicit terms conventionally used to convey the mes-sage. The simple fact is that no special words-indeed nowords at all-need be used to discharge an employee. InSakrete of Northern California, Inc.,140 NLRB 765 (1963),the employer conveyed a discharge message by telling em-ployees to turn in their plant keys. InJewell Smokeless CoalCorporation,175 NLRB 57 (1969), a coal operator used nowords at all in discharging 10 so-called truck miners. Itsimply turned off the electricity which provided lightingand power in the mine. The test of whether or not an em-ployee has been discharged is whether the statements andactions of his employer would reasonably lead him to be-lieve that he had been discharged.N.L.R.B. v. Hilton MobilHomes, Inc.,387 F.2d 7 (C.A. 8, 1967). "The fact that theRespondent's employees received no formal notice of dis-charge, as was Respondent's customary practice, is imma-terial, if they could logically infer that their employmentstatus had been terminated at that point."N.L.R.B. v.Comfort, Inc.,365 F.2d 867 (C.A. 8, 1966). In light of theRespondent's abrupt, precipitous action, discussed above, Ido not see how its employees could have come to any otherconclusion.16Dow personally told one of the discriminatees to turn inhis tools, while Castillo escorted them to the toolroom tosee that this was accomplished. Dow also told one employ-ee that he did not want to see him again. He ordered subor-dinate supervisory personnel to punch out employee timecards when the employees themselves refused to punchthem out. Castillo actually inventoried one employee'stools on an individual basis and told him that he owed theCompany for a screwdriver. Employees were escorted intothe plant by a supervisor on their way to the toolroom, aprocess never applied to persons in active employment.When the employees reassembled at the front office, Frostcalled them "trespassers" and ordered them out of thebuilding. After the dust of this incident settled, deductionswere made from final paychecks for missing tools. At notime did any supervisor tell any discharged employee di-rectly that he could return to work, despite the fact that theRespondent was in contact with the employees when theyreceived their final paychecks, and could easily have cor-rected any misunderstanding, either when they picked uptheir pay or in front of the plant, where they could fre-quently be found carrying picket signs.Respondent attempted to establish that the Amalgamat-16According to some,but not all,of Respondent'switnesses,during thehalf-hour termination episode in the company office, an unspecified discri-minatee asked "Are we fired?" to which Garza supposedly replied in thenegative,followed bya statementby Frost tothe similar effectthat theywere not being fired. Garza, a declarant of the first response, and all of thediscriminatees present denied that this conversation ever took place.Icredittheir denials,though a contrary finding would not affect my ultimate con-clusion.It is immaterial if an employee is told he is not being discharged. ifeverything of an objective character which his employer does indicates tothe contrary. SeeN.L.R.B. v. Central Oklahoma Milk Producers Association,285 F.2d 495 (C.A. 10, 1960).ed and the seven discharged employees had contrived towalk outunlessGarza were reinstated. In support of thiscontention, they placed on the stand a number of supervi-sory and nonsupervisory employees who testified that,prior to the walkout, they had heard rumors that there wasgoing to be a walkout unless Garza were reinstated. Noneof these rumors were tied to the Union, to Garza, or to anyof thediscriminatees,all of whom denied any such plan.l"The only prearrangement established in this record was anagreement by Ruiz and Rodriguez to come to the companyoffice at 1 p.m. to speak to Farah management on behalf ofGarza, and an intention on the part of Castano to visit theoffice at 1:15 to find out what was going on in the eventthat Ruiz and Rodriguez had not returned to the plant bythat time. The rest is conjecture and speculation on thepart of Farah management borne of a siege mentality, andall to an obscure end, inasmuch as the employee actions onbehalf of Garza were protected by the Act regardless ofwhether they were planned or spontaneous.N.L.R.B. v.Holcombe, supra.It is clear to me that all employee actionson May 3 were wholly spontaneous, except as specificallynoted above, and took place in reaction to a badly bungledlabor relations fiasco committed by Farah's San Antoniosupervisors, whose actions had ramifications extending farbeyond the fate of one employee, or even of six.One last prop supporting the Respondent's factual con-tention requires some attention. Since the organizing drivebegan at Farah in 1969, Farah has maintained the unusualpractice of requiring plant managers of lower-ranking su-pervisors to clear with Joe Chemali, Jr., vice president incharge of operations, before discharging any employee.Routine discharge requests not requiring immediate actionare processed in writing; those requiring immediate atten-tion are handled by a telephone call to El Paso. In case JoeChemali, Jr., cannot be contacted personally, his brother orothers in the El Paso office are authorized to approve adischarge request. This practice was introduced to protecttheCompany from liability from unfair labor practicecharges filed with the Board and from unemployment com-pensation claims filed with the Texas Employment Com-mission (TEC).Respondent's various plant managers are generally res-ponsible for the operation of their facilities. They hire pro-duction and maintenance employees locally without clear-ance from El Paso, and may, of course, recommend dis-charges. They may discipline employees short of discharge,asmay lower-ranking supervisors, without interveninghigher approval. The policy of requiring headquartersclearance for discharges has not been widely advertisedamong employees, although the existence of such a policyhas come to light in the course of various litigated proceed-ings before the Board and the TEC. Farah does not claimthat it is not legally bound by the actions of Dow and17Respondent points to the fact that between the time the mechanicswere discharged and the beginning of the large-scale walkout at 3 p.m., alarge number of yellow-light trouble calls were flashed by sewing machineoperators.This effort was supposedly part and parcel of a union plan toharass Farah management in support of Garza by sympathetic sewing ma-chine operators.In light of the fact that nearly half of the machine force hadjust been terminated,it is not surprising that there existed at this time anunansweredbacklog of troublecalls and aninordinatelylarge number ofyellow lightssignaling for mechanical assistance. FARAH MANUFACTURING CO., INC.others in its San Antonio supervisory force, if in fact theydischarged the individuals here in question, even thoughsupervisorsmight have been acting in contravention ofcompany policy. Such a contention would gain it little,since all acts of a supervisor are attributable to his princi-pal if he was in a position to give his subordinates cause tobelieve he was acting on behalf of management.N.L.R.B.v.Houston Chronicle Publishing Company,300 F.2d 273(C.A. 5, 1972). Instead, Respondent notes that there hadbeen no prior clearance from El Paso to discharge the sixGarza supporters when they were unceremoniously ush-ered out of the plant on May 3, and argues from this factu-al premise that the San Antonio supervisors did not in factdischarge the employees in question, for to do so wouldhave meant a serious breach of company policy whichwould have brought down upon them the wrath of WillieFarah. The short answer to this contention is that the bestlaid plans of mice and men "gang aft agley." As the Sec-ond Circuit put it, "parties who make it a practice ofstretching the statutory fabric to the breaking point shouldnot be surprised when the cloth gives way."N.L.R.B. v.General Electric Company,418 F.2d 736 at 749 (C.A. 2,1969). The simple fact is that Dow and others in the FrioCity Road office threw caution and instructions to thewind when confronted with employee objection to theirunilateral actions. They felt that their best and only tackwas to remove from the plant and from the Company asquickly as possible the threat which they perceived. To ar-gue that they would not have done such a thing on theirown because Willie Farah would not have approved isequivalent to saying that Farah would not have dischargedemployees discriminatorily because Congress passed a lawagainst such things.3.The aftermathAs noted above, the Garza incident in San Antonio trig-gered a massive reaction throughout the entire Farah sys-tem. Like the shooting of the Archduke at Sarajevo, thisevent set in motion a chain of events which resulted in thesystemwide confrontation between Farah and its employ-ees which exists to date. When on May 3, 1972, at about1:30 p.m., Farah discharged six employees for engaging inthe protected and union activities of supporting Paul Gar-za, it committed an unfair labor practice. The subsequentFrio City Road walkout at 3 p.m., the Acme plant walkout,and all of the other strikes which took place thereafterthroughout the Farah system were admittedly the productof this initial incident and causally connected to it. Sincethis overall strike was in protest of the unfair labor practicecommitted by the Respondent in discharging the six Garzasupporters, the participants therein became and remain un-fair labor practice strikers, and are entitled to the statusand protection surrounding unfair labor practice strikers.18I so find and conclude.18There is nothing in the earlierFarahcase involving the Victoria. Texas,plant which precludes such a finding. 204 NLRB 173. In that case. JudgeFitzpatrick and the Board were concerned exclusively with the legality ofVictoria incident (which occurred in point of time 28 days after the FrioCity Road incident), and with the impact of the Victoria incident on asubsequent walkout at that plant. Neither the Frio City Road incident norits legal consequences were before the Administrative Law Judge or theBoard in that case.317Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Farah Manufacturing Company, Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Amalgamated Clothing Workers of America, AFL-CIO, Southwest Regional Joint Board, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. (a) By instructing union supporters among its employ-ees to restrict their movements about the plant and to re-frain from being in contact within the plant with otheremployees; (b) interrogating employees concerning theirunion sympathies; (c) asking employees to spy on theunion activities of other employees and to report the resultsof their espionage to the Respondent; (d) telling employeesthat it was looking for a pretext to discharge employeeswho are union sympathizers; (e) telling employees that theRespondent would close the plant if the union came intothe plant; (f) telling employees that they were "crazy" tosupport the union and that union sympathizers would befired; (g) promising employees a pay raise for ceasing toengage in union activities and in concerted, protected ac-tivities; (h) threatening to discharge employees if they en-gaged in concerted, protected activities; (i) and announc-ing that it would withhold overtime from union supporters,the Respondent herein violated Section 8(a)(1) of the Act.4.The Respondent discharged Henry Castano, Hum-bertoDelgado,RobertoGonzales,Henry Rodriguez,Efrain Ruiz, and Mauricio Sandoval because they engagedin concerted protected activities and in union activities,and, in so doing, violated Section 8(a)(1) and (3) of the Act.5.Respondent's employees at all of its plants who en-gaged in a strike on or after May 3, 1972, did so to protestthe unfair labor practices set forth in Conclusions of Law4, and are unfair labor practice strikers.6.The unfair labor practices set forth above in Conclu-sions of Law 3 and 4 affect interstate commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYThe Board has noted that, in addition to conventionalremedies, there is often a need for additional remedieswhich are "tuned to the exigencies of the case." Such situa-tions impose upon the Board "the necessity of being imagi-native and innovative in fashioning our orders."The LorayCorporation,184 NLRB 557 (1970). Upon review, wide dis-cretion in fashioning such relief is allowed by the courts.N. L. R. B. v. Ford Motor Company,119 F.2d 326 (C.A. 5,1941);N. L. R. B. v. Lamar Creamery Company,246 F.2d 8(C.A. 5, 1957);N.L.R.B. v. Dallas General Drivers Local745 (Macatee,Inc.), 281 F.2d 593 (C.A. 5, 1960);N.L.R.B.v. J. P. Stevens & Co.,417 F.2d 533 (C.A. 5, 1969). To dealeffectively and meaningfully with a respondent such as thisone, the Board's creativity will be taxed to the, uttermost.Over the past 3-1/2 years,. the Board and the courts have 318DECISIONSOF NATIONALLABOR RELATIONS BOARDissued orders and decrees enjoining Farah from engagingin a wide variety of unlawful conduct. This Respondenthas been repeatedly directed to mend its lawless ways, andyet it continues on as if nothing had happened, pursuing itspolicy of flouting the Act and trampling on the rights of itsemployees as if there were no Act, no Board, and no TenCommandments. Farah has simply thrown down thegauntlet to this Agency and has dared the Board to stop itfrom making the Act a dead letter as far as Farah employ-ees are concerned.To carry out the mandate of the Act, theremedies recommended and ultimately adopted hereinmust respond to this challenge.Upon finding that the Act has been violated, we are sup-posed to prescribe actions and forebearance which will re-store the status quo. As practical matter, I doubt that suchcan ever truly be done in this case. Nothing short of acompanywide bargaining order could ever prevent this Re-spondent from profiting by the evil which it has perpetrat-ed over the past 4 years; yet such an order is plainly impos-sible in this case.l§ To point Farah in the direction of thestatus quo, I will recommend that the Board adopt yet an-other broad cease-and-desist order directed against con-duct which violates Section 8(a)(1) and (3) of the Act,20that the Respondent be required to reinstate the six dis-criminatees with backpay at 6 percent, computed in accor-dance with theWoolworthformula,21 and that it be directedto reinstate, upon request, all unfair labor practice strikerswithin 5 days after reinstatement is requested, dischargingifnecessary persons hired to take their places.In addition to posting the usual notice, I will recommendthat the Respondent be required to publish specimen cop-ies thereof, in English and in Spanish, once a week for 3consecutive weeks in newspapers of general circulationpublished in each of the localities where it has recentlyoperated clothing manufacturing plants; namely San Anto-nio,Victoria, and El Paso, Texas, and Albuquerque andLas Cruces, New Mexico. This recommendation is beingmade because many persons affected by the recommendedorder have been on strike for many months and may havegone their separate ways. Moreover, plants in San Antonioand variouscitieshave been closed so that, in many in-stances, a conventional notice posting serves no purpose.22As strong medicine is called for in this case, I will alsorecommend other remedies which the Board has previouslyordered in aggravated situations; namely that the Respon-dent be required to grant the Amalgamated access for aperiod of 1 year to the use of its bulletin boards in plantswhich still remain open,23 and that Farah provide the Am-algamated for a period of 1 year a current list of the namesand addresses of all of its production and maintenanceemployees in all of its plants.24'H.W. Elson Bottling Company,155 NLRB 714 (1965); J. P. Stevens &Co., 157 NLRB 869 (1966).20 N. L.R. B. v. GreatAtlantic & Pacific Tea Company,277 F.2d 759 (C.A.5, 1960).21F.W.Woolworth Company,90 NLRB 289 (1950).22Schill Steel Products, Inc.,161 NLRB 941 (1966).21 Scott, Inc.,159 NLRB 1807 (1966):Great LakesScrewCorporation,164NLRB 151 (1967).24J.P.Stevens & Co., 163 NLRB 227, enfd. 417 F.2d 533 (C.A. 5, 1969):Garwin Corporation,169 NLRB 1031 (1968).As previously indicated both the record in this case andthe record in previous Board cases indicate beyond perad-venture that, throughout its entire system, this Respondenthas engaged in a broad gauged antiunion campaign con-sisting of glaring and repeated violations. It has also be-come apparent that one element in this high-level strategyof massive and lawless resistance is seemingly endless liti-gation involving violations of the same kind and characteras found herein. While Respondent may seek to litigate forthe purpose of lending to its chosen course of conduct apatina of respectability, this Agencylitigatesfor the pur-poses of carrying out its congressional mandate to protectemployee rights. Previous orders and decrees have notserved to achieve such ends with respect to this Respon-dent.Faced with a similar but less aggravated situation, theBoard, in a case calledTiidee Products, Inc.,194 NLRB1234 (1972), enlarged its remedial arsenal by assessingcosts against a respondent whose posture in litigation wasfound to be frivolous. In this case, we are confronted bythe latest but possibly not the last, in a line of litigatedcases in which this Respondent has been found guilty of arepetition of the same kind of pervasive and serious unfairlabor practices previously condemned. In meeting the com-plaint herein, the Respondent failed to contest most of theindividual 8(a)(1) allegations.Its principal defense to thedischarge allegation is that certain employees whose time-cards were punched out, whose tools were checked in, andwho were ordered out of the plant as "trespassers" werenot fired but in fact quit their jobs. Such a defense fits mydefinition of "frivolous."Moreover, at the time this Respondent was engaging in arepetition of its previous illegal conduct, it was subject tothe terms of a final court decree directing it to cease anddesist from such conduct. Accordingly, in addition to beingunfair labor practices, the conduct found herein was alsocontemptuous of a decree of the U. S. Court of Appealsfor the Fifth Circuit. Had the General Counsel prosecutedthis case before a special master seeking an adjudication incivilor criminal contempt, he would have sought, andprobably would have been awarded, the costs of prosecu-tion, including attorney fees, witness fees, and transcriptcosts, and other incidental expenses, because such costs arenormally awarded in contemptcases.See, for example,N.L.R.B. v. Schill Steel Products Company,480 F.2d 586 at599 (C.A. 5, 1973).25 The General Counselelected, as itoften does, to prosecute this matter as an original unfairlabor practice case, but such an election of a forum in noway detracts from the contemptuous nature of the conductwhich was litigated. I see no reason why this Respondentshould be spared the expenses of prosecution, nor why thetaxpayers and the Charging Party herein should be out ofpocket from what they would normally recover, merely be-cause of the election of a forum for prosecution. Accord-25 See alsoSchauffler v. Plumbers Local 420,148 F.Supp. 704 (D.C., 1956);Crane v. Gas Screw Happy Pappy,367 F.2d 77 (C.A. 7. 1966):W. E. BassettCo. v. Revlon,435 F.2d 656 (C.A. 2, 1970);Charles Pfizer and Co. v. DavisEdwards Pharmacal Co..385 F.2d 533 (C.A. 2, 1967);Folk v. Wallace Busi-nessForms,Inc., 394 F.2d 240 (C.A. 4, 1968);Lichtenstein v. Lichtenstein,425 F.2d I I I I (C.A. 3, 1970);Barron andHoltzoff.Federal Practice andProcedure,Sec. 1197. FARAH MANUFACTURING CO., INC.319ingly,I will recommend to the Board that a so-calledTiideeremedy be applied against the Respondent in this case.[Recommended Drder omitted from publication.]